Citation Nr: 0924627	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 
2000, for the grant of service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder from November 1, 2000 to April 20, 
2003.   

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder on and after April 21, 2003.     


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to 
October 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which denied the Veteran's 
claim for entitlement to an effective date earlier than April 
19, 2000, for the grant of service connection for post-
traumatic stress disorder (PTSD).  In that same rating 
action, the RO also assigned a temporary 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.29, from 
August 3, 2000 to October 31, 2000, based on the Veteran's 
hospitalization for his service-connected PTSD that exceeded 
21 days.  From November 1, 2000, the RO increased the 
disability rating for the Veteran's PTSD from 30 percent to 
50 percent disabling.  In June 2004, the Veteran filed a 
Notice of Disagreement (NOD) in which he disagreed with the 
RO's denial of his earlier effective date claim, and also 
with the 50 percent evaluation assigned to his PTSD.  In 
November 2004, the RO issued a Statement of the Case (SOC).    

By a November 2004 rating action, the RO increased the 
disability rating for the Veteran's service-connected PTSD 
from 50 percent to 70 percent disabling, effective from April 
21, 2003.  In December 2004, he filed a timely substantive 
appeal (VA Form 9).       

The issue of entitlement to an effective date earlier than 
April 19, 2000, for the grant of service connection for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.







FINDINGS OF FACT

1.  In September 2007, prior to promulgation of a decision by 
the Board, the Veteran withdrew his appeal in regard to the 
claim of entitlement to a rating in excess of 50 percent for 
PTSD from November 1, 2000 to April 20, 2003.    

2.  In September 2007, prior to promulgation of a decision by 
the Board, the Veteran withdrew his appeal in regard to the 
claim of entitlement to a rating in excess of 70 percent for 
PTSD on and after April 21, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to a rating in 
excess of 50 percent for PTSD from November 1, 2000 to April 
20, 2003, have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to a rating in 
excess of 70 percent for PTSD on and after April 21, 2003, 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

As explained in the Introduction above, the Veteran submitted 
a timely appeal with respect to his claim for an increased 
rating for his service-connected PTSD.  The Board has 
characterized his increased rating claim as a "staged 
rating," containing the two following separate rating 
periods; entitlement to a rating in excess of 50 percent for 
PTSD from November 1, 2000 to April 20, 2003, and entitlement 
to a rating in excess of 70 percent for PTSD on and after 
April 21, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).    

In a VA Form 21-4138, Statement in Support of Claim, received 
by the RO in September 2007, the Veteran stated that the only 
issue that he wished to continue his appeal on was his claim 
for an effective date earlier than April 19, 2000, for the 
grant of service connection for PTSD.  Thus, the Veteran's 
statement is sufficient to withdraw his appeal for the 
increased rating claim, characterized as entitlement to a 
rating in excess of 50 percent for PTSD from November 1, 2000 
to April 20, 2003, and entitlement to a rating in excess of 
70 percent for PTSD on and after April 21, 2003.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the aforementioned 
"staged rating" claim.  Hence, the appeal of these issues 
is dismissed.


ORDER

The issue of entitlement to a rating in excess of 50 percent 
for PTSD from November 1, 2000 to April 20, 2003, is 
dismissed.   

The issue of entitlement to a rating in excess of 70 percent 
for PTSD on and after April 21, 2003, is dismissed.      


REMAND

With respect to the Veteran's claim of entitlement to an 
effective date earlier than April 19, 2000, for the grant of 
service connection for PTSD, in his December 2004 substantive 
appeal, the Veteran requested a hearing at the RO before the 
Board (i.e., Travel Board hearing).  However, in a statement 
from the Veteran, dated in December 2004, he noted that 
instead of a Travel Board hearing, he desired a 
videoconference hearing at the RO before a Veterans Law 
Judge.  The RO subsequently scheduled a videoconference 
hearing for May 14, 2009.  On the day of the hearing, the 
Veteran contacted the RO and cancelled his videoconference 
hearing and requested, once again, a Travel Board hearing.   

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  When a hearing is scheduled and 
the veteran fails to appear, no further request for a hearing 
will be granted unless good cause is shown or a motion to 
reschedule is received within 15 days.  38 C.F.R. § 
20.702(d); see also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. 
§§ 3.103(a) and (c), 19.9, 19.25, 20.704. 

In this case, the Veteran's request to reschedule his hearing 
was received at the RO the day of his scheduled hearing in 
May 2009.  Finding good cause for the request, however, the 
Board, in a May 2009 order signed by the Veterans Law Judge 
assigned to conduct the May 2009 hearing, granted the 
Veteran's motion to reschedule.  Therefore, this case must be 
returned to the RO to schedule such a Travel Board hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a 
Travel Board hearing in conjunction with 
his pending appeal involving his claim for 
entitlement to an effective date earlier 
than April 19, 2000, for the grant of 
service connection for PTSD.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


